Name: Commission Regulation (EC) No 267/98 of 30 January 1998 on the sale, by tendering procedure, of beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  trade;  animal product
 Date Published: nan

 Avis juridique important|31998R0267Commission Regulation (EC) No 267/98 of 30 January 1998 on the sale, by tendering procedure, of beef held by certain intervention agencies and intended for export Official Journal L 025 , 31/01/1998 P. 0069 - 0075COMMISSION REGULATION (EC) No 267/98 of 30 January 1998 on the sale, by tendering procedure, of beef held by certain intervention agencies and intended for exportTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof,Whereas the application of intervention measures in respect of beef has resulted in a build-up of stocks in several Member States; whereas outlets for these products exist in certain third countries; whereas, in order to prevent storage being prolonged excessively, part of these stocks should be sold by tendering procedure for export to those countries;Whereas the sale should be conducted in accordance with Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies (3), as last amended by Regulation (EC) No 2417/95 (4), in particular Titles II and III thereof, and Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention (5), as last amended by Regulation (EC) No 770/96 (6), subject to certain special exceptions on account of the particular use to which the products in question are to be put;Whereas, in order to ensure that the tendering procedure is consistent and uniform, measures should be adopted in addition to those provided for in Article 8(1) of Regulation (EEC) No 2173/79;Whereas provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79 in view of the administrative difficulties which the application of this point is creating in the Member States concerned;Whereas, for administrative reasons, a minimum quantity should be set for tenders, taking into consideration normal commercial practice;Whereas, for practical reasons, export refunds will not be granted in respect of beef sold under this Regulation; whereas, however, successful tenderers will be required to apply for export licences for the quantity allocated, in accordance with Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector (7), as last amended by Regulation (EC) No 260/98 (8);Whereas, in order to ensure that the beef sold is exported to the eligible third countries, provision should be made for a security to be lodged before the goods are taken over and the primary requirements should be determined;Whereas products from intervention stocks may in certain cases have undergone several handling operations; whereas, in order to contribute to their satisfactory presentation and marketing, it seems appropriate to authorise the repackaging of the products in certain specified circumstances;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. The sale shall take place of approximately:- 1 000 tonnes of bone-in beef held by the Spanish intervention agency,- 2 000 tonnes of bone-in beef held by the German intervention agency,- 500 tonnes of bone-in beef held by the Austrian intervention agency,- 250 tonnes of bone-in beef held by the Danish intervention agency,- 250 tonnes of bone-in beef held by the Belgian intervention agency,- 2 000 tonnes of bone-in beef held by the French intervention agency,- 1 000 tonnes of bone-in beef held by the Italian intervention agency,- 250 tonnes of bone-in beef held by the Dutch intervention agency,- 2 000 tonnes of boneless beef held by the Irish intervention agency.Detailed information concerning the quantities is given in Annex I.2. The beef shall be intended for export to the zone 08 destinations referred to in Annex II to Commission Regulation (EC) No 1888/97 (9).3. Subject to the provisions of this Regulation, the sale shall be conducted in accordance with Regulation (EEC) No 2173/79, in particular Titles II and III thereof, and Regulation (EEC) No 3002/92.Article 2 1. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and Annexes to this Regulation shall take the place of a notice of open invitation to tender.The intervention agencies concerned shall draw up a notice of invitation to tender setting out in particular:- the quantities of beef put up for sale, and- the deadline and place for the submission of tenders.2. Particulars of the quantities and the place where the products are stored may be obtained by interested parties at the addresses given in Annex II. The intervention agencies shall, in addition, display the notice referred to in paragraph 1 at their head offices and may publish it also in other ways.3. For each product mentioned in Annex I, the intervention agencies shall sell first the meat which has been stored the longest.4. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 9 February 1998.5. Tenders shall be valid only if they concern a quantity of not less than 15 tonnes.6. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, a tender must be submitted to the intervention agency concerned in a sealed envelope bearing a reference to the Regulation concerned. The sealed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 4.7. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which store the products are held.8. Notwithstanding Article 15(1) of Regulation (EEC) No 2173/79, the security shall be ECU 12 per 100 kilograms.Applications for export licences as referred to in Article 4(2) shall constitute a primary requirement in addition to those laid down in Article 15(3) of Regulation (EEC) No 2173/79.Article 3 1. Member States shall provide the Commission with particulars of the tenders transmitted not later than the second day following the deadline for the submission of tenders.2. Following scrutiny of the tenders, a minimum sales price shall be set for each product or no award shall be made.Article 4 1. The intervention agency shall make the notification referred to in Article 11 of Regulation (EEC) No 2173/79 to each tenderer by fax.2. Successful tenderers shall apply within five working days of the date of notification as referred to in paragraph 1 for one or more export licences as referred to in the first indent of Article 8(2) of Regulation (EC) No 1445/95 to cover the quantity awarded. Applications shall be accompanied by the fax referred to in paragraph 1 and shall contain in box 7 the name of one of the zone 08 countries referred to in Article 1(2). In addition, box 20 of the applications shall contain the following:- Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) n ° 267/98]- Interventionsvarer uden restitution (forordning (EF) nr. 267/98)- Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 267/98]- Ã Ã ±Ã ¯Ã ºÃ ¼Ã ­Ã ´Ã ¡ Ã °Ã ¡Ã ±Ã Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ² Ã ·Ã ¹Ã ±Ã Ã ² Ã ¥Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã  [Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 267/98]- Intervention products without refund [Regulation (EC) No 267/98]- Produits d'intervention sans restitution [rÃ ¨glement (CE) n ° 267/98]- Prodotti d'intervento senza restituzione [Regolamento (CE) n. 267/98]- Producten uit interventievoorraden zonder restitutie [Verordening (EG) nr. 267/98]- Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CE) n º 267/98]- Interventiotuotteita - ei vientitukea [Asetus (EY) N:o 267/98]- Interventionsprodukt utan exportbidrag [FÃ ¶rordning (EG) nr 267/98].Article 5 1. A security designed to guarantee exports to the third countries referred to in Article 1(2) shall be given by the buyer before the goods are taken over. Importation into one of those countries shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (10).2. The security referred to in paragraph 1 shall be:- the difference between the tender price per tonne and ECU 2 700 for bone-in hindquarters,- the difference between the tender price per tonne and ECU 1 800 for bone-in forequarters,- the difference between the tender price and ECU 5 000 for boneless meat falling within codes INT.12 to INT.17, and code INT.19,- the difference between the tender price and ECU 2 500 for other boneless meat.Article 6 The competent authorities may permit products from intervention whose packaging is torn or soiled to be put up, under their supervision and before being presented for dispatch at the customs office of departure, in new packaging of the same type.Article 7 No export refund shall be granted in respect of meat sold under this Regulation.The removal order referred to in Article 3(1)(b) of Regulation (EEC) No 3002/92, the export declaration and, where appropriate, the control copy T5 shall contain one of the following entries:- Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) n ° 267/98]- Interventionsvarer uden restitution (forordning (EF) nr. 267/98)- Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 267/98]- Ã Ã ±Ã ¯Ã ºÃ ¼Ã ­Ã ´Ã ¡ Ã °Ã ¡Ã ±Ã Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ² Ã ·Ã ¹Ã ±Ã Ã ² Ã ¥Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã  [Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 267/98]- Intervention products without refund [Regulation (EC) No 267/98]- Produits d'intervention sans restitution [rÃ ¨glement (CE) n ° 267/98]- Prodotti d'intervento senza restituzione [Regolamento (CE) n. 267/98]- Producten uit interventievoorraden zonder restitutie [Verordening (EG) nr. 267/98]- Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CE) n º 267/98]- Interventiotuotteita - ei vientitukea [Asetus (EY) N:o 267/98]- Interventionsprodukt utan exportbidrag [FÃ ¶rordning (EG) nr 267/98].Article 8 This Regulation shall enter into force on 9 February 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 356, 31. 12. 1997, p. 13.(3) OJ L 251, 5. 10. 1979, p. 12.(4) OJ L 248, 14. 10. 1995, p. 39.(5) OJ L 301, 17. 10. 1992, p. 17.(6) OJ L 104, 27. 4. 1996, p. 13.(7) OJ L 143, 27. 6. 1995, p. 35.(8) See page 42 of this Official Journal.(9) OJ L 265, 27. 9. 1997, p. 81.(10) OJ L 205, 3. 8. 1985, p. 5.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >TABLE>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - Ã Ã ©Ã ¥Ã µÃ ¨Ã ½Ã ­Ã ³Ã ¥Ã ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±Ã ¥Ã ¬Ã ¢Ã Ã ³Ã ¥Ã ¹Ã ² - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §Ã £o - Interventioelinten osoitteet - Interventionsorganens adresser BELGIQUE/BELGIÃ Bureau d'intervention et de restitution belgeRue de TrÃ ¨ves 82B-1040 BruxellesBelgisch Interventie- en RestitutiebureauTrierstraat 82B-1040 BrusselTÃ ©lÃ ©phone: (32 2) 287 24 11; tÃ ©lex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32 2) 230 2533/280 03 07BUNDESREPUBLIK DEUTSCHLANDBundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE)Postfach 180203, D-60083 Frankfurt am MainAdickesallee 40D-60322 Frankfurt am MainTel.: (49) 69 1564-704/772; Telex: 411727; Telefax: (49) 69 15 64-790/791DANMARKMinisteriet for FÃ ¸devarer, Landbrug og FiskeriEU-direktoratetKampmannsgade 3DK-1780 KÃ ¸benhavn VTlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23ESPAÃ AFEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria)Beneficencia, 8E-28005 MadridTelÃ ©fono: (34-1) 347 65 00, 347 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34-1) 521 98 32, 522 43 87FRANCEOFIVAL80, avenue des Terroirs-de-FranceF-75607 Paris Cedex 12TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33ITALIAAIMA (Azienda di Stato per gli interventi nel mercato agricolo)Via Palestro 81I-00185 RomaTel. 49 49 91; telex 61 30 03; telefax: 445 39 40/445 19 58IRELANDDepartment of Agriculture, Food and ForestryAgriculture HouseKildare StreetIRL-Dublin 2Tel. (01) 678 90 11, ext. 2278 and 3806Telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98NEDERLANDMinisterie van Landbouw, Natuurbeheer en Visserij, Voedselvoorzieningsin- en verkoopbureaup/a LASER, ZuidoostSlachthuisstraat 71Postbus 9656040 AZ RoermondTel. (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39Ã STERREICHAMA-Agrarmarkt AustriaDresdner StraÃ e 70A-1201 WienTel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297